DETAILED ACTION
	This office action is response to communications for Application No. 15/671,005 filed on 12/07/2020.
Claims 10 and 20 have been amended.
Accordingly, claims 1-22 are pending and ready for examination.
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
35 U.S.C. 112(b)
	The applicant’s arguments, along with amendments, with respect to the 35 U.S.C. 112(b) rejections of claims 10 and 20 have been fully considered and are persuasive. Therefore, the rejections have been withdrawn.
35 U.S.C. 103
	The applicant’s arguments, along with amendments, with respect to the 35 U.S.C. 103 rejections of claims 1-22 have been fully considered and but are not persuasive. 
	Applicant’s Argument:  “At page 10, the Office Action asserts that Murray teaches assigning a color transparency to the zone according to total number of personnel in the zone. Applicant respectfully disagrees. No counting of persons in a zone is disclosed in Murray. Murray simply discloses tracking a single device associated with a single individual, to determine dwell time in a geographic zone. “Occupancy of the device” in Murray means the amount of time that one device (which is associated with one person) remains in one location — not the number of devices in that location - not the number of people in that location.”
	Examiner’s Response:  The applicant argues that Murray fails to disclose the limitations of claims 1 and 11, specifically, “assigning a color transparency to the zone according to total number of personnel in the zone”, however the examiner respectfully disagrees. As cited in the Non-Final Office Herein, multi-modal tracking of tracked entities (people and assets) is described where at least two types of location sensing technology are employed for locating and tracking entities such as people and/or asset.”).
	Applicant’s Argument: “Further, a person of ordinary skill in the art would not be motivated to combine Murray with Schoner because they address different problems in the art. Murray solves the problem of tracking an individual, such as a mentally ill person or criminal, in a geographic area where the individual resides to determine behavior patterns. In contrast, Schoner solves the problem of finding the location of workers and tools at a construction site. ” and “Further, the motivation for combining references cannot be based on a pre-existing functionality of another reference. At page 11, the Office Action cites Murray to provide the required motivation. Hence, the stated motivation is insufficient and the rejection should be withdrawn.”
	Examiner’s Response: The applicant argues that a person of ordinary skill in the art would not be motivated to combine the prior art references due to the fact that they address different problems in the art, however the examiner respectfully disagrees. Both prior art references are for tracking purposes using Global Positioning System (GPS) techniques and Murray was relied on for transparency and coloring techniques of the zones based on the occupancy value of a zone, which may include a plurality of devices. As cited in the Non-Final Office Action, Schoner discloses the ability to identify multiple people and assets, which represents a total number of personnel (Schoner, [0014], “Herein, multi-modal tracking of tracked entities (people and assets) is described where at least two types of location sensing technology are employed for locating and tracking entities such as people and/or asset.”). Therefore, one of ordinary skill in the art would be motivated to combine the prior references to incorporate the transparency and 
	Applicant’s Argument: “Claims 3 and 13 further require: ...correlating the set of demographic data with the set of personnel location data; (from claims 1 and 11) ... the visual abstraction includes a subset of demographic data form the set of demographic data. The Office Action asserts that Schoner discloses a visual abstraction which includes a subset of demographic data. Applicant respectfully disagrees.”
	Examiner’s Response: The applicant argues that Schoner fails to disclose the limitation of claims 3 and 13, specifically, “wherein the visual abstraction includes a subset of demographic data from the set of demographic data”, however the examiner respectfully disagrees. As cited in the Non-Final Office Action [0014], Schoner discloses multi-modal locating and sensing technology to associate a person or asset with characteristics (Name, employer, type of trade, etc.), which represents demographic data. Further, as cited in the Non-Final Office Action [0015], Schoner discloses the system in conjunction with Building Information Management (BIM) software, which includes the locations of the tracked person or assets in real-time using 2-D or 3-D models, which represents visual abstractions. Furthermore, as cited in the Non-Final Office Action, [0023] was relied to demonstrate that Schoner discloses a “multi-modal entity tracker” to provide and receive information to the 2D or 3-D models associated with the location of the person or asset, which includes all of the demographic data, not only the subset (Schoner, [0022], “In one embodiment, the data output to external data sources 130 can be filtered by multi-modal entity tracker 140 to, for example, only display the location of a single tracked entity 101 such as a person or piece of equipment. Other filtering applied by multi-modal entity tracker 140 can result in only a particular area of interest being displayed, or a particular class of tracked entities 101 (e.g., only people, tools, diagnostic equipment, etc.) being displayed.”). Therefore, under the broadest reasonable interpretation, a subset of the demographic data from the demographic data is included in 2-D or 3-D models (visual abstraction), for example, the occupation of a person (Schoner, [0037], “In conjunction with building information management BIM 131 software, the locations of tracked persons and assets can be displayed in real time and/or in replay on an electronic 2D or 3D representation of the building (e.g., 2-D and/or 3-D tracking models 153). Similarly, if a person or asset is noted by the system 100 as having entered an unauthorized area for that person or asset (e.g., a plumber in an electricians space, or parts for plumbing being delivered to a space where electrical work is being conducted) the system 100 can generate an exception report (e.g., automated report 151 or notification 154) which can be accessed by an authorized entity or automatically reported out to one or more designated entities (e.g., site manager, general contractor, sub-contractor).”).
	Applicant’s Argument: “Murray only discloses determining the dwell time for a single device for a single person in a single zone or in a set of zones. This is not what the claims require. The claims require counting the total number of people in each zone. Counting the number of people is not the same as recording a dwell time for a single person.”
	Examiner’s Response: The applicant argues that Murray fails to disclose the limitations of claims 9 and 19, specifically, “counting, by the processor, a total number of personnel in each zone.”, however the examiner respectfully disagrees. As stated above for claim 1, Murray discloses a “heat map”, which is a graphical representation relating to an occupancy value of a zone [0083] and further discloses shading and coloring techniques for the occupancy value of a zone, [0084], which may include a plurality of devices and Schoner discloses the ability to track multiple people or assets, which represents a number of personnel (Schoner, [0014], “Herein, multi-modal tracking of tracked entities (people and assets) is described where at least two types of location sensing technology are employed for locating and tracking entities such as people and/or asset.”). Therefore, the combination of Schoner to track a plurality of people (personnel) and the shading techniques based on the occupancy value of Murray describe the claimed limitation.
 	Applicant’s Argument: “At page 21-23, the Office Action relies on paragraphs [0062] and [0096] of Murray to disclose counting a total number of people in each zone and assigning a color transparency value that indicates the number of people in each zone. However, these paragraphs of Murray simply disclose summing the dwell time in each geographical region to provide a total dwell time, which is called an “occupancy value.” The “occupancy value” is simply the amount of time that the one tracked device, associated with one person, stays in a specific geographical zone. That zone is then assigned a gray scale value, based on the amount of time that the device remains in a zone.”
	Examiner’s Response: The applicant argues that Murray fails to disclose the limitations of claims 10 and 20, specifically, “assigning a color transparency value that indicates a number of personnel in each zone for a given period of time”, however the examiner respectfully disagrees. Referring to the Non-Final Office Action and the analyses above, Murray discloses a “heat map”, which is a graphical representation relating to an occupancy value of a zone [0083] and further discloses shading and coloring techniques for the occupancy value of a zone, [0084], which may include a plurality of devices and Schoner discloses the ability to track multiple people or assets, which represents a number of personnel (Schoner, [0014], “Herein, multi-modal tracking of tracked entities (people and assets) is described where at least two types of location sensing technology are employed for locating and tracking entities such as people and/or asset.”). Therefore, the combination of Schoner to track a plurality of people (personnel) and the shading techniques based on the occupancy value of Murray describe the claimed limitation.
	Applicant’s Argument: “At page 23, the Office Action asserts that Murray at paragraphs [0083]-[0084] and [0056] discloses a colored geometric representation of each person, located in a zone, for a predetermined period of time, assigning a geometric shape to each person, and locating the geometric shape at the correlated position for each person. However, paragraph [0084] of Murray discloses only a static single geographic zone shade, for a geographic zone, based on the dwell time for one person. Further, since Murray is directed to tracking one device and one person, each zone is associated with only one person and not a number of different people.”
	Examiner’s Response: The applicant further argues that Murray fails to disclose the limitations of claims 10 and 20, specifically, “…for a predetermined period of time, assigning a geometric shape to each person, and locating the geometric shape at the correlated position for each person”, however the examiner respectfully disagrees. As stated above, Murray discloses a “heat map”, which is a graphical erein, multi-modal tracking of tracked entities (people and assets) is described where at least two types of location sensing technology are employed for locating and tracking entities such as people and/or asset.”). Therefore, the combination of Schoner to track a plurality of people (personnel) and the geometric shaping and shading techniques based on the occupancy value and locating a person in a geographical zone represented as squares on the grid disclosed by Murray, under the broadest reasonable interpretation, represents a geometric shape correlated with the position of a person.
	Applicant’s Argument: “At pages 19-20, the Office Action admits that Schoner does not disclose the limitations of counting a total number of personal for each zone, assigning a higher color transparency value that indicates a number of personnel in each zone for a given period of time, providing a colored geometric representation for each person, located in a zone for the predetermined period of time; assigning a geometric shape to each person, and locating the geometric shape at the correlated position of each person. Boggs also fails to disclose or suggest discloses these limitations. Therefore, neither Schoner nor Boggs cures the deficiencies of Murray. Further, the motivation for combining references cannot be based on a pre-existing functionality of another reference. At page 24 and 26, the Office Action asserts that Murray and Boggs provide the required motivation. Hence, the stated motivation is insufficient and the rejection should be withdrawn.”
	Examiner’s Response: Please refer to the analyses above and the citations from the Non-Final Office Action regarding the limitations of counting a number of personnel for a zone, assigning transparency value, and assigning a geometric representation to each person, and correlating the location of the person with the geometric shape. The applicant further argues that the motivation to combine the prior art reference of Schoner and Murray with Boggs is not sufficient. However, the examiner respectfully disagrees and notes that Boggs is also relating to tracking and locating assets in a 3-D model using GPS techniques and was relied on for the displaying of a geometric shape in the model. To reiterate, 
	Applicant’s Argument: “At page 30, the Office Action admits that Schoner does not disclose the claim limitations of counting a number of people from the set of people in the target zone to derive a zone total, each color transparency of the set of color transparency values representing a set of ranges of zone totals, and assigning a color transparency value of the set of color transparency values to the target zone based on the zone total to derive an assigned color transparency value. Likewise, Boggs fails to disclose or suggest these elements. Hence, neither Shorter nor Boggs cures the deficiencies of Murray. Further, the motivation for combining references cannot be based on a pre-existing functionality of another reference.22 At page 35 and 39, the Office Action assert that Murray and Boggs provide the required motivation. Hence, the stated motivation is insufficient and the rejection should be withdrawn.”
	Examiner’s Response: Please refer to the analyses above and the citations from the Non-Final Office Action regarding the limitations of counting a number of people for a zone, assigning transparency value, and assigning a transparency value based on the occupancy of the zone. 
	The applicant further argues that the motivation to combine the prior art reference of Schoner and Murray with Boggs is not sufficient. However, the examiner respectfully disagrees and notes that Boggs is also relating to tracking and locating assets in a 3-D model using GPS techniques and was relied on for the modeling and visualizing aspect of the invention to view the objects as geometric shapes. 
	Therefore, it is for the reasons above that the arguments are respectfully traversed and the claim rejection are maintained. All claims dependent upon a rejected base claim are rejected by virtue of their dependency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Schoner et al. (U.S. Publication No. 2013/0314210 A1) in view of Murray et al. (U.S. Publication No. 2014/0179347 A1). 
	Regarding claim 1 and 11, Schoner teaches a system and method for tracking and displaying personnel location in a graphical building model comprising:
	a computer having a processor designated to carry out a computer implemented method comprising the steps of (Schoner, [0074], “System 600 of FIG. 6 includes an address/data bus 604 for communicating information, and a processor 606A coupled to bus 604 for processing information and instructions.”):
	receiving a set of demographic data related to the personnel (Schoner, [0014], “Additionally, one or more modes of location sensing technology may be associated with a person or asset such that when a report is received from a mode of location sensing technology that is assigned to a person or asset, a database entry for the person or asset can be accessed, updated, and reported out if there is some violation of a rule noted by the system …For example, a person may have one or more characteristics such as a name, employer, employee number, type of trade, qualification level within a trade (e.g., apprentice, journeyman, master, or the like), certification status, immigration status, security clearance level, biometric(s), physical description, photograph, assigned supervisor, emergency contact info, current tracked location, authorized locations, and history log of locations, among other characteristics.” – Examiner’s Note: The applicant provides examples of demographic data as, [0076], “At step 508, the server receives demographic data about the person, such as name, field of expertise and authorization level for various zones”. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.),
	receiving a set of personnel location data for a predetermined period of time (Schoner, [0061], “When a worker enters areas where the worker's mobile device (e.g., 107 of FIG. 1) has a clear view of the sky, the GNSS tracking application on his/her mobile device provides the location information to multi-modal entity tracker 140 which creates a record of the work locations at specific times while within the pre-defined perimeter 201, or within a pre-determined geo-fence within site 200. It is possible to also associate GNSS tracking devices (e.g., 106 of FIG. 1) with assets and enable a similar functionality.”);
	assigning the set of personnel location data to a zone (Schoner, [0061], “When a worker enters areas where the worker's mobile device (e.g., 107 of FIG. 1) has a clear view of the sky, the GNSS tracking application on his/her mobile device provides the location information to multi-modal entity tracker 140 which creates a record of the work locations at specific times while within the pre-defined perimeter 201, or within a pre-determined geo-fence within site 200. It is possible to also associate GNSS tracking devices (e.g., 106 of FIG. 1) with assets and enable a similar functionality.”);
	correlating the set of demographic data with the set of personnel location data (Schoner, [0014], “Additionally, one or more modes of location sensing technology may be associated with a person or asset such that when a report is received from a mode of location sensing technology that is assigned to a person or asset, a database entry for the person or asset can be accessed, updated, and reported out if there is some violation of a rule noted by the system.”)
	deriving a visual abstraction related to the set of demographic data, the set of personnel location data, and the zone (Schoner, [0037], “Referring again to FIG. 2, any one of, or all of, sensors 221A, 221B, 221C, 221D, 221E, and 221F can be configured as an entry control portal 112 to track and/or control the entry of workers into particular areas at particular times. Information read at the one or more control points by readers is centrally recorded, such as in a database (e.g., entity tracking database 144) and is available for future play back, for example so that a site manager or foreman can show where people have or have not been within a building being constructed. In conjunction with building information management BIM 131 software, the locations of tracked persons and assets can be displayed in real time and/or in replay on an electronic 2D or 3D representation of the building (e.g., 2-D and/or 3-D tracking models 153).”);
	
	displaying the visual abstraction in the graphical building model as a wire frame model in three dimensions (Schoner, [0023], “The multi-modal entity tracker 140 may communicate with provide information to and receive information from one or more external data sources and/or applications 130, such as, but not limited to, a Building Information Model (BIM) 131, a construction site model 132, an as built construction site model, a project management application (e.g., for access to material lists, worker schedules, and the like) 133, two-dimensional and three-dimensional maps or aerial images 134, and computer assisted drafting models and/or programs 135. For example, a map, or BIM 131, construction site model 132 (e.g., an as built construction site model), or CAD diagram 135 of a site or building may be populated with tracked entity (e.g., tracked entity 101) locations.”); 
	
	Schoner does not expressly teach the limitations of “assigning a color transparency value to the zone according to a range of total number of personnel in the zone” and “displaying the zone with the color transparency value”. 
	However, Murray teaches assigning a color transparency value to the zone according to a range of total number of personnel in the zone (Murray, [0083], “The heat map is a graphical representation of the geographical regions, for example in the form of a grid, together with a visual indication of information relating to occupancy of the device in each geographical zone. The graphical representation of the geographical regions may be limited to covering the general area in which the device was located over the time period, for example, a square kilometre.”);
	and displaying the zone with the color transparency value (Murray, [0084], “Preferably, each occupancy value is associated with a respective colour. Alternatively, the occupancy values may be divided into separate ranges of occupancy values and each range may be associated with a respective colour. A scale of the colours to which the occupancy values or ranges corresponds is provided. The scale may be logarithmic since tracked persons tend to spend long periods in few places. The heat map is generated on a web page in a web browser. FIG. 6 is an example of a heat map that may be displayed in accordance with the embodiments described above. Colours are replaced with hatched lines for clarity. The heat map includes a grid 40 forming boxes, in which each box represents one of the geographical regions.  – Examiner’s Note: Murray teaches the ability to associate each occupant with a respective color in a geographic region, which represents a zone. Murray further teaches that the heat map may also represent a geographic region. Refer to Fig. 7 for further evidence.).
	Schoner and Murray are each and respectively analogous to the instant application because they are from the same field of endeavor of methods and systems for tracking entities using GPS techniques to provide a 3D visualization. It would have been obvious to one of the ordinary skill in the art before the effective filing date of the instant application to integrate the heat mapping technique of Murray into the design of Schoner to include a technique to visually distinguish personnel or occupants, as well as geographic regions or zones to understand the significance of a large amount of location data quickly and simply (Murray, [0019], “In an embodiment, the method further comprises generating a heat map indicating the geographical regions and providing a visual indication of degree of occupancy of each geographical region, and providing the heat map for display on a display. The heat map facilitates understanding of the past whereabouts of a tracked person by a user. The user can understand the significance of a large amount of location data quickly and simply and familiarise themselves with areas visited by the tracked person and identify patterns.”). 
	Regarding claims 2 and 12, Schoner teaches wherein the graphical building model is a building information modeling (BIM) model (Schoner, [0023], “The multi-modal entity tracker 140 may communicate with provide information to and receive information from one or more external data sources and/or applications 130, such as, but not limited to, a Building Information Model (BIM) 131, a construction site model 132, an as built construction site model, a project management application (e.g., for access to material lists, worker schedules, and the like) 133, two-dimensional and three-dimensional maps or aerial images 134, and computer assisted drafting models and/or programs 135.”).
	Regarding claims 3 and 13, Schoner teaches wherein the visual abstraction includes a subset of demographic data from the set of demographic data (Schoner, [0023], “The multi-modal entity tracker 140 may communicate with provide information to and receive information from one or more external data sources and/or applications 130, such as, but not limited to, a Building Information Model (BIM) 131, a construction site model 132, an as built construction site model, a project management application (e.g., for access to material lists, worker schedules, and the like) 133, two-dimensional and three-dimensional maps or aerial images 134, and computer assisted drafting models and/or programs 135. For example, a map, or BIM 131, construction site model 132 (e.g., an as built construction site model), or CAD diagram 135 of a site or building may be populated with tracked entity (e.g., tracked entity 101) locations. Project management information, such as a schedule of construction events, may be used to automatically apply restrictions based on trade skill to certain regions of a site or building.” – Examiner’s Note: Multimodal is a known term to one ordinary skill in the art which represents the ability to reference multiple modes or subsets for an entity.) 
	Regarding claims 4 and 14, Schoner teaches wherein the processor is designated to carry out the step of correlating the graphical building model to a known GPS coordinate system (Schoner, [0020], “Based on a particular location of a tracking data receiver 110, which is located at a known or knowable location, a location determiner 142 associates a location with a report received from a tracking data receiver 110. The known or knowable location may be a latitude/longitude (and possibly elevation), may be referenced to a local coordinate system, and/or may be associated with regions or locations on a site map and/or building information as several non-limiting examples. A known location is determined in advance or at time of installation of a tracking data receiver 110, while a knowable location is one that may be determined after installation, such as via trilateration from other known locations (e.g., with trilateration from signals of other portions of system 100 that are located in known locations) or via GNSS signals received by the tracking data receiver 110.” – Examiner’s Note: A Global Navigation Satellite System (GNSS) is a general term known to one of ordinary skill in the art. A GNSS system encompasses a GPS system and the two terms are often used interchangeably.).
	Regarding claim 5 and 15, Schoner wherein the processor is further designated to carry out the step of: displaying the zone in a building information modeling (BIM) model overlay (Schoner, [0023], “The multi-modal entity tracker 140 may communicate with provide information to and receive information from one or more external data sources and/or applications 130, such as, but not limited to, a Building Information Model (BIM) 131, a construction site model 132, an as built construction site model, a project management application (e.g., for access to material lists, worker schedules, and the like) 133, two-dimensional and three-dimensional maps or aerial images 134, and computer assisted drafting models and/or programs 135.”).
	Regarding claim 6 and 16, Schoner teaches wherein the processor is further designated to carry out the step of: assigning a time stamp to a subset of personnel location data in the set of personnel location data (Schoner, [0027], “In the embodiment of FIG. 2, sensors 205A, 205B, 205C, 205D, 205E, and 205F as well as sensors 221A, 221B, 221C, 221D, 221E, and 221F are communicatively coupled with tracking data receiver 110. In one embodiment, when a tracked entity 101 is detected by one of the sensors shown in FIG. 2, that event is time stamped (e.g., by the sensor itself, or by tracking data receiver 110). This data is sent to multi-modal entity tracker 140 and facilitates tracking the movement of a tracked entity 101, including the direction of movement, based upon the succession of time stamps from the various sensors which detected and monitored a tracked entity 101.”).
	Regarding claim 7 and 17, Schoner does not expressly teach “wherein the processor is further designated to carry out the step of: sorting, by the processor, the correlated data by geographic zone”.
	However, Murray teaches wherein the processor is further designated to carry out the step of: sorting, by the processor, the correlated data by geographic zone (Murray, [0049], “The server 4 is configured to determine, based on the location data, at least one zone in which the occupancy of the device meets at least one criterion, in this embodiment the at least one criterion defining the occupancy being high. In an embodiment, this is achieved by first determining, based on the location data, information relating to the occupancy of the device in a plurality of geographical regions, and then determining, based on the information, the at least one zone. The or each zone consists of one or multiple contiguous regions of the geographical regions in which the device has a high occupancy. The level of occupancy that is “high occupancy” may be application dependent.” – Examiner’s Note: Using the broadest reasonable interpretation, “sorting” merely means to organize or classify, catalog, group, etc. Murray teaches the ability to classify the correlated data to a geographical region consisting of one or more zones.).
	Refer to the analysis of claim 1 for the motivation to combine references. 

	Regarding claim 8 and 18, Schoner does not expressly teach “wherein the processor is further designated to carry out the step of: allocating, by the processor, the location of each of the personnel for the predetermined period of time into a specific zone”.
	However, Murray teaches wherein the processor is further designated to carry out the step of: 
	allocating, by the processor, the location of each of the personnel for the predetermined period of time into a specific zone (Murray, [0050], “Ways in which the occupancy values can be determined will now be described with reference to FIG. 4. At step S1 the device 2 determines in the GPS locator 12 location data indicative of the location of the device at a particular time. The GPS locator 12 provides the location data to the sending unit 14, which sends at step S2 the location data to the server 4 in a message via the wireless communications network 6 and the internet 8. The message includes an identifier of the device (typically the International Mobile Equipment Identity).”).
	Refer to the analysis of claim 1 for the motivation to combine references.

	Regarding claim 9 and 19, Schoner does expressly teach “wherein the processor is further designated to carry out the step of: counting, by the processor, a total number of personnel for each zone”.
	However, Murray teaches wherein the processor is further designated to carry out the step of: 
	counting, by the processor, a total number of personnel for each zone (Murray, [0062], “At step S8 the values recorded for each geographical region for a time period are summed to give an occupancy value. It is to be noted that in this embodiment the occupancy value is dependent on the number of times that location data for a unique time has been received.”).	
	Refer to the analysis of claim 1 for the motivation to combine references.

Claims 10 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Schoner et al. (U.S. Publication No. 2013/0314210 A1) in view of Murray et al. (U.S. Publication No. 2014/0179347 A1) in further view of Boggs et al. (U.S. Publication No. 2008/0062167 A1).

	Regarding claims and 10 and 20, Schoner teaches a system and method for tracking and displaying personnel location in a graphical building model comprising:
	a computer having a processor designated to carry out a computer implemented method
comprising the steps of (Schoner, [0074], “System 600 of FIG. 6 includes an address/data bus 604 for communicating information, and a processor 606A coupled to bus 604 for processing information and instructions.”):
	receiving a set of demographic data related to the personnel (Schoner, [0014], “Additionally, one or more modes of location sensing technology may be associated with a person or asset such that when a report is received from a mode of location sensing technology that is assigned to a person or asset, a database entry for the person or asset can be accessed, updated, and reported out if there is some violation of a rule noted by the system …For example, a person may have one or more characteristics such as a name, employer, employee number, type of trade, qualification level within a trade (e.g., apprentice, journeyman, master, or the like), certification status, immigration status, security clearance level, biometric(s), physical description, photograph, assigned supervisor, emergency contact info, current tracked location, authorized locations, and history log of locations, among other characteristics.” – Examiner’s Note: The applicant defines demographic data as, [0076], “At step 508, the server receives demographic data about the person, such as name, field of expertise and authorization level for various zones.”);
	receiving a set of personnel location data for a predetermined period of time (Schoner, [0061], “When a worker enters areas where the worker's mobile device (e.g., 107 of FIG. 1) has a clear view of the sky, the GNSS tracking application on his/her mobile device provides the location information to multi-modal entity tracker 140 which creates a record of the work locations at specific times while within the pre-defined perimeter 201, or within a pre-determined geo-fence within site 200. It is possible to also associate GNSS tracking devices (e.g., 106 of FIG. 1) with assets and enable a similar functionality.”);
	assigning the set of personnel location data to a zone (Schoner, [0061], “When a worker enters areas where the worker's mobile device (e.g., 107 of FIG. 1) has a clear view of the sky, the GNSS tracking application on his/her mobile device provides the location information to multi-modal entity tracker 140 which creates a record of the work locations at specific times while within the pre-defined perimeter 201, or within a pre-determined geo-fence within site 200. It is possible to also associate GNSS tracking devices (e.g., 106 of FIG. 1) with assets and enable a similar functionality.”);
	correlating the set of demographic data with the set of personnel location data (Schoner, [0014], “Additionally, one or more modes of location sensing technology may be associated with a person or asset such that when a report is received from a mode of location sensing technology that is assigned to a person or asset, a database entry for the person or asset can be accessed, updated, and reported out if there is some violation of a rule noted by the system.”);
	deriving a visual abstraction related to the set of demographic data, the set of personnel location data, and the zone (Schoner, [0037], “Referring again to FIG. 2, any one of, or all of, sensors 221A, 221B, 221C, 221D, 221E, and 221F can be configured as an entry control portal 112 to track and/or control the entry of workers into particular areas at particular times. Information read at the one or more control points by readers is centrally recorded, such as in a database (e.g., entity tracking database 144) and is available for future play back, for example so that a site manager or foreman can show where people have or have not been within a building being constructed. In conjunction with building information management BIM 131 software, the locations of tracked persons and assets can be displayed in real time and/or in replay on an electronic 2D or 3D representation of the building (e.g., 2-D and/or 3-D tracking models 153).”);
	assigning a color to each person depending on a demographic criteria (Schoner, [0037], “In at least one embodiment, different classes of tracked entities, objects, and spaces are color coded to convey characteristics of those tracked entities, objects, and spaces to a user of system 100.”);
wherein the demographic criteria is a profession of the person (Schoner, [0014], “For example, a person may have one or more characteristics such as a name, employer, employee number, type of trade, qualification level within a trade (e.g., apprentice, journeyman, master, or the like), certification status, immigration status, security clearance level, biometric(s), physical description, photograph, assigned supervisor, emergency contact info, current tracked location, authorized locations, and history log of locations, among other characteristics.”);
	and displaying the visual abstraction in the graphical building model as a wire frame model in three dimensions (Schoner, [0023], “The multi-modal entity tracker 140 may communicate with provide information to and receive information from one or more external data sources and/or applications 130, such as, but not limited to, a Building Information Model (BIM) 131, a construction site model 132, an as built construction site model, a project management application (e.g., for access to material lists, worker schedules, and the like) 133, two-dimensional and three-dimensional maps or aerial images 134, and computer assisted drafting models and/or programs 135. For example, a map, or BIM 131, construction site model 132 (e.g., an as built construction site model), or CAD diagram 135 of a site or building may be populated with tracked entity (e.g., tracked entity 101) locations. Project management information, such as a schedule of construction events, may be used to automatically apply restrictions based on trade skill to certain regions of a site or building.”); 
	Schoner does not expressly teach the limitations of “sorting the correlated data by geographic zone; allocating the location of each of the personnel for the predetermined period of time into a specific zone; counting a total number of personnel for each zone; deriving a visual abstraction related to the set of demographic data, the set of personnel location data, and the zone; assigning a higher color transparency value to lesser numbers of total personnel in each zone; assigning a lower color transparency value to higher numbers of total personnel in each zone; assigning a color transparency value that indicates a number of personnel in each zone for a given period of time; providing a colored geometric representation of each person, located in a zone for the predetermined time period of time; assigning a geometric shape to each person; assigning one of a sphere or a cube as the geometric shape; scaling the geometric shape to be recognized in a BIM model; locating the geometric shape at the  correlated position for each person; converting the color transparency values to a set of encoded records; and, converting at least one record of the set of encoded records to a color transparency by a BIM modeler in each zone, for each predetermined period of time; and displaying the zone with the color transparency value”.
	However, Murray teaches sorting the correlated data by geographic zone (Murray, [0049], “The server 4 is configured to determine, based on the location data, at least one zone in which the occupancy of the device meets at least one criterion, in this embodiment the at least one criterion defining the occupancy being high. In an embodiment, this is achieved by first determining, based on the location data, information relating to the occupancy of the device in a plurality of geographical regions, and then determining, based on the information, the at least one zone. The or each zone consists of one or multiple contiguous regions of the geographical regions in which the device has a high occupancy. The level of occupancy that is “high occupancy” may be application dependent.” – Examiner’s Note: Using the broadest reasonable interpretation, “sorting” merely means to organize or classify, catalog, group, etc. Murray teaches the ability to classify the correlated data to a geographical region consisting of one or more zones.);
	allocating the location of each of the personnel for the predetermined period of time into a specific zone (Murray, [0050], “Ways in which the occupancy values can be determined will now be described with reference to FIG. 4. At step S1 the device 2 determines in the GPS locator 12 location data indicative of the location of the device at a particular time. The GPS locator 12 provides the location data to the sending unit 14, which sends at step S2 the location data to the server 4 in a message via the wireless communications network 6 and the internet 8. The message includes an identifier of the device (typically the International Mobile Equipment Identity).”);
	counting a total number of personnel for each zone (Murray, [0062], “At step S8 the values recorded for each geographical region for a time period are summed to give an occupancy value. It is to be noted that in this embodiment the occupancy value is dependent on the number of times that location data for a unique time has been received.”);
	assigning a higher color transparency value to lesser numbers of total personnel in
each zone (Murray, [0084], “The boxes may also be filled with a shade of grey corresponding to a shade on the scale 48. Thus the occupancy values are represented as shades of grey. In a preferred embodiment, the occupancy values are represented as colours, preferably on a spectrum from yellow to red. A user may change the criteria on which the occupancy values are generated to generate different heat maps.” – Examiner’s Note: The “occupancy value” represents the color transparency value based on a shade of grey.);
	assigning a lower color transparency value to higher numbers of total personnel in
each zone (Murray, [0084], “The boxes may also be filled with a shade of grey corresponding to a shade on the scale 48. Thus the occupancy values are represented as shades of grey. In a preferred embodiment, the occupancy values are represented as colours, preferably on a spectrum from yellow to red. A user may change the criteria on which the occupancy values are generated to generate different heat maps.” – Examiner’s Note: The “occupancy value” represents the color transparency value based on a shade of grey.);
	assigning a color transparency value that indicates a number of personnel in each zone for a given period of time (Murray, [0096], “In an embodiment of the invention, an occupancy value is determined for each geographical zone for several time periods. The steps of FIG. 5 are performed for location data received for times in each time period to determine an occupancy value for each time period. The time period may be preconfigured, or determined by a user at the user terminal 12. For example, the time period may be one hour. In embodiments, one or more zones are determined for each time period in the manner described above.” - Examiner’s Note: The “occupancy value” represents the color transparency value based on a shade of grey.);
	providing a colored geometric representation of each person, located in a zone for the predetermined time period of time (Murray, [0083-0084], “The heat map is a graphical representation of the geographical regions, for example in the form of a grid, together with a visual indication of information relating to occupancy of the device in each geographical zone. The graphical representation of the geographical regions may be limited to covering the general area in which the device was located over the time period, for example, a square kilometre. Preferably, each occupancy value is associated with a respective colour.”);
	assigning a geometric shape to each person (Murray, [0056], “If the geographical regions are defined so that the geographical regions are formed of a grid of squares or rectangles or other regular four sided areas, the server 4 can determine that there are one or three nearby geographical regions.”);
	locating the geometric shape at the correlated position for each person (Murray, [Fig. 6], Examiner’s Note: The squares represent occupants at the positions in the zone);
	and, displaying the zone with the color transparency value (Murray, [0084], “Preferably, each occupancy value is associated with a respective colour. Alternatively, the occupancy values may be divided into separate ranges of occupancy values and each range may be associated with a respective colour. A scale of the colours to which the occupancy values or ranges corresponds is provided. The scale may be logarithmic since tracked persons tend to spend long periods in few places. The heat map is generated on a web page in a web browser. FIG. 6 is an example of a heat map that may be displayed in accordance with the embodiments described above. Colours are replaced with hatched lines for clarity. The heat map includes a grid 40 forming boxes, in which each box represents one of the geographical regions.  – Examiner’s Note: Murray teaches the ability to associate each occupant with a respective color in a geographic region, which represents a zone. Murray further teaches that the heat map include may also represent a geographic region. Refer to Fig. 7 for further evidence.).
	Schoner and Murray are each and respectively analogous to the instant application because they are from the same field of endeavor of methods and systems for tracking entities using GPS techniques to provide a 3D visualization. It would have been obvious to one of the ordinary skill in the art before the effective filing date of the instant application to integrate the heat mapping technique of Murray into the design of Schoner to include a technique to visually distinguish personnel or occupants, as well as geographic regions or zones to understand the significance of a large amount of location data quickly and simply (Murray, [0019], “In an embodiment, the method further comprises generating a heat map indicating the geographical regions and providing a visual indication of degree of occupancy of each geographical region, and providing the heat map for display on a display. The heat map facilitates understanding of the past whereabouts of a tracked person by a user. The user can understand the significance of a large amount of location data quickly and simply and familiarise themselves with areas visited by the tracked person and identify patterns.”). 
	The combined teachings of Schoner and Murray does not expressly teach the limitations of “assigning one of a sphere or a cube as the geometric; scaling the geometric shape to be recognized in a BIM model; converting the color transparency values to a set of encoded records; converting at least one record of the set of encoded records to a color transparency by a BIM modeler in each zone, for each predetermined period of time”. 
	However, Boggs teaches: assigning one of a sphere or a cube as the geometric (Boggs, [0140], “Such situational awareness information can include locations of people (indicated by small dots 1515).” – Examiner’s Note: The small dot represents a sphere. Also, refer to Fig. 15 for a visual representation.);
	scaling the geometric shape to be recognized in a BIM model (Boggs, [0096], “According to an exemplary embodiment, the REVIT™ series of products, in particular, the REVIT™ Building software system, distributed by Autodesk, Inc. (San Rafael, Calif.) can be used by the 3-D rendering module 120 to create the 3-D virtual model of the structure, and any 3-D virtual component models of which the 3-D virtual structure model can be comprised. REVIT™ Building is a building information modeling (BIM) system that provides a conceptual modeling and design environment that takes any overall building form described by the user and maps it to real-world entities.”  - Examiner’s Note: Also refer to Fig. 15 for a visual representation.);
	converting the color transparency values to a set of encoded records (Boggs, [0097], “For the exemplary embodiment in which the 3-D rendering module 120 uses REVIT™ Building, FIG. 2 is a flowchart illustrating steps for collecting structural information associated with a structure for use in rendering the 3-D virtual model of the structure using REVIT™ Building, in accordance with an exemplary embodiment of the present invention. In step 202, a determination is made as to whether or not the structural information is in the form of a REVIT™ series (digital) file. If so, then in step 204, the REVIT™ model is generated from or otherwise updated with the structural information contained in the REVIT™ series files.”); 
	converting at least one record of the set of encoded records to a color transparency by a BIM modeler in each zone, for each predetermined period of time (Boggs, [0096], “According to an exemplary embodiment, the REVIT™ series of products, in particular, the REVIT™ Building software system, distributed by Autodesk, Inc. (San Rafael, Calif.) can be used by the 3-D rendering module 120 to create the 3-D virtual model of the structure, and any 3-D virtual component models of which the 3-D virtual structure model can be comprised. REVIT™ Building is a building information modeling (BIM) system that provides a conceptual modeling and design environment that takes any overall building form described by the user and maps it to real-world entities.”);
	Schoner, Murray, and Boggs are each and respectively analogous to the instant application because they are from the same field of endeavor of methods and systems for tracking entities using GPS techniques to provide a 3D visualization. 
	It would have been obvious to one of the ordinary skill in the art before the effective filing date of the instant application to integrate the ability to set a geometric shape as a sphere to distinguish objects and saving transparency/occupancy values from Boggs into the combined teachings of Schoner and Murray to view the personnel in a 3D model of a building (Boggs, [0107], “The 3-D rendering module 120 can be configured to render in the 3-D virtual model the locations of and information associated with any and all objects situated in, on or around the structure, including people or other personnel located at the structure. In such a way, the movements of individuals in and around the structure can be updated, tracked and monitored. For example, each person can be an object with associated attributes (e.g., name, agency association, such as fireman or policeman, GPS coordinates and other like information).”);

	Regarding claims 21 and 22, Schoner teaches a computer, having a processor and a memory, the memory having a set of instructions that when executed, cause the system to execute the steps of (Schoner, [0074], “System 600 of FIG. 6 includes an address/data bus 604 for communicating information, and a processor 606A coupled to bus 604 for processing information and instructions.”):
	receiving a set of demographic data for each person of the set of people (Schoner, [0014], “Additionally, one or more modes of location sensing technology may be associated with a person or asset such that when a report is received from a mode of location sensing technology that is assigned to a person or asset, a database entry for the person or asset can be accessed, updated, and reported out if there is some violation of a rule noted by the system …For example, a person may have one or more characteristics such as a name, employer, employee number, type of trade, qualification level within a trade (e.g., apprentice, journeyman, master, or the like), certification status, immigration status, security clearance level, biometric(s), physical description, photograph, assigned supervisor, emergency contact info, current tracked location, authorized locations, and history log of locations, among other characteristics.”), wherein the set of demographic data includes at least a profession (Schoner, [0014], “Additionally, one or more modes of location sensing technology may be associated with a person or asset such that when a report is received from a mode of location sensing technology that is assigned to a person or asset, a database entry for the person or asset can be accessed, updated, and reported out if there is some violation of a rule noted by the system …For example, a person may have one or more characteristics such as a name, employer, employee number, type of trade, qualification level within a trade (e.g., apprentice, journeyman, master, or the like), certification status, immigration status, security clearance level, biometric(s), physical description, photograph, assigned supervisor, emergency contact info, current tracked location, authorized locations, and history log of locations, among other characteristics.”); 
	correlating the set of demographic data with the location data to derive correlated data (Schoner, [0014], “Additionally, one or more modes of location sensing technology may be associated with a person or asset such that when a report is received from a mode of location sensing technology that is assigned to a person or asset, a database entry for the person or asset can be accessed, updated, and reported out if there is some violation of a rule noted by the system.”);
	defining a set of shape colors (Schoner, [0037], “In at least one embodiment, different classes of tracked entities, objects, and spaces are color coded to convey characteristics of those tracked entities, objects, and spaces to a user of system 100.”), wherein each shape color of the set of shape colors is defined by a demographic criteria (Schoner, [0037], “In at least one embodiment, different classes of tracked entities, objects, and spaces are color coded to convey characteristics of those tracked entities, objects, and spaces to a user of system 100.”), wherein the demographic criteria further comprises the profession (Schoner, [0037], “In at least one embodiment, different classes of tracked entities, objects, and spaces are color coded to convey characteristics of those tracked entities, objects, and spaces to a user of system 100.”), 
	assigning a shape color of the set of shape colors to each geometric shape of the set of assigned geometric shapes (Schoner, [0037], “In at least one embodiment, different classes of tracked entities, objects, and spaces are color coded to convey characteristics of those tracked entities, objects, and spaces to a user of system 100.”).
	Schoner does not expressly teach the limitations of “receiving the zone definition data, receiving the location data, comparing the correlated data to the zone definition data to identify a target zone, counting a number of people from the set of people in the target zone to derive a zone total, receiving a set of color transparency values, wherein the set of color transparency values further comprises a set of higher color transparency values and a set of lower transparency values, each color transparency value of the set of color transparency values representing a set of ranges of zone totals of a set of zone totals, the set of ranges of zone totals further comprising a lesser range of zone totals and a greater range of zone totals, assigning a color transparency value of the set of color transparency values to the target zone based on the zone total to derive an assigned color transparency value, displaying the target zone with the color transparency in the BIM model, assigning a geometric shape to each person of the set of people, wherein the geometric shape is at least one of a sphere or a cube, to derive a set of assigned geometric shapes, deriving a visual abstraction, related to the correlated data and the zone definition data, scaling the set of assigned geometric shapes to conform to the BIM model, locating the set of assigned geometric shapes in the BIM model based on the correlated data model, converting the assigned color transparency value to an encoded record, converting the encoded record to a color transparency for the target zone, by the BIM modeler, and displaying the visual abstraction as a wire frame model in three dimensions”. 
	However, Murray teaches receiving the zone definition data (Murray, [0020], “According to a second aspect of the invention, there is provided apparatus for defining a zone, comprising means for receiving location data indicative of the location of a device at a plurality of times, and means for defining, at a processor, based on the location data, at least one zone in which the occupancy of the device meets at least one criterion.”); 
	receiving the location data (Murray, [0020], “According to a second aspect of the invention, there is provided apparatus for defining a zone, comprising means for receiving location data indicative of the location of a device at a plurality of times, and means for defining, at a processor, based on the location data, at least one zone in which the occupancy of the device meets at least one criterion.”);
	comparing the correlated data to the zone definition data to identify a target zone (Murray, [0048], “The database 18 also includes a region occupancy data records 36 storing information associated with the occupancy of the device 2 in each geographical region for each time at which location data is valid, and a zone definition store 38 in which information identifying the zone in which the location data indicates that the device 2 has a high occupancy.”);
	counting a number of people from the set of people in the target zone to derive a zone total (Murray, [0062], “At step S8 the values recorded for each geographical region for a time period are summed to give an occupancy value. It is to be noted that in this embodiment the occupancy value is dependent on the number of times that location data for a unique time has been received.”);
	receiving a set of color transparency values (Murray, [0084], “The area that each box represents is also indicated for ease of reference at 47 where, although not shown, in implementation the distances that the dimensions of the box represent would preferably be indicated. The boxes may also be filled with a shade of grey corresponding to a shade on the scale 48. Thus the occupancy values are represented as shades of grey. In a preferred embodiment, the occupancy values are represented as colours, preferably on a spectrum from yellow to red.” – Examiner’s Note: The occupancy value represents the color transparency value.); 
	wherein the set of color transparency values further comprises a set of higher color transparency values and a set of lower transparency values (Murray, [0084], “The area that each box represents is also indicated for ease of reference at 47 where, although not shown, in implementation the distances that the dimensions of the box represent would preferably be indicated. The boxes may also be filled with a shade of grey corresponding to a shade on the scale 48. Thus the occupancy values are represented as shades of grey. In a preferred embodiment, the occupancy values are represented as colours, preferably on a spectrum from yellow to red.” – Examiner’s Note: The occupancy value represents the color transparency value.); 
	each color transparency value of the set of color transparency values representing a set of ranges of zone totals of a set of zone totals (Murray, [0084], “The area that each box represents is also indicated for ease of reference at 47 where, although not shown, in implementation the distances that the dimensions of the box represent would preferably be indicated. The boxes may also be filled with a shade of grey corresponding to a shade on the scale 48. Thus the occupancy values are represented as shades of grey. In a preferred embodiment, the occupancy values are represented as colours, preferably on a spectrum from yellow to red.” – Examiner’s Note: The occupancy value represents the color transparency value.); 
	the set of ranges of zone totals further comprising a lesser range of zone totals and a greater range of zone totals (Murray, [0084], “The area that each box represents is also indicated for ease of reference at 47 where, although not shown, in implementation the distances that the dimensions of the box represent would preferably be indicated. The boxes may also be filled with a shade of grey corresponding to a shade on the scale 48. Thus the occupancy values are represented as shades of grey. In a preferred embodiment, the occupancy values are represented as colours, preferably on a spectrum from yellow to red.” – Examiner’s Note: The occupancy value represents the color transparency value.); 
	wherein the lesser range of zone totals is assigned the set of higher color transparency values (Murray, [0084], “The area that each box represents is also indicated for ease of reference at 47 where, although not shown, in implementation the distances that the dimensions of the box represent would preferably be indicated. The boxes may also be filled with a shade of grey corresponding to a shade on the scale 48. Thus the occupancy values are represented as shades of grey. In a preferred embodiment, the occupancy values are represented as colours, preferably on a spectrum from yellow to red.” – Examiner’s Note: The occupancy value represents the color transparency value.); 
	wherein the greater range of zone totals is assigned the set of lower color transparency values (Murray, [0084], “The area that each box represents is also indicated for ease of reference at 47 where, although not shown, in implementation the distances that the dimensions of the box represent would preferably be indicated. The boxes may also be filled with a shade of grey corresponding to a shade on the scale 48. Thus the occupancy values are represented as shades of grey. In a preferred embodiment, the occupancy values are represented as colours, preferably on a spectrum from yellow to red.” – Examiner’s Note: The occupancy value represents the color transparency value.); 
	wherein the set of higher color transparency values are nearly transparent (Murray, [0084], “The area that each box represents is also indicated for ease of reference at 47 where, although not shown, in implementation the distances that the dimensions of the box represent would preferably be indicated. The boxes may also be filled with a shade of grey corresponding to a shade on the scale 48. Thus the occupancy values are represented as shades of grey. In a preferred embodiment, the occupancy values are represented as colours, preferably on a spectrum from yellow to red.” – Examiner’s Note: The occupancy value represents the color transparency value.); 
	wherein the set of lower color transparency values are more opaque (Murray, [0084], “The area that each box represents is also indicated for ease of reference at 47 where, although not shown, in implementation the distances that the dimensions of the box represent would preferably be indicated. The boxes may also be filled with a shade of grey corresponding to a shade on the scale 48. Thus the occupancy values are represented as shades of grey. In a preferred embodiment, the occupancy values are represented as colours, preferably on a spectrum from yellow to red.” – Examiner’s Note: The occupancy value represents the color transparency value.); 
	assigning a color transparency value of the set of color transparency values to the target zone based on the zone total to derive an assigned color transparency value (Murray, [0084], “The area that each box represents is also indicated for ease of reference at 47 where, although not shown, in implementation the distances that the dimensions of the box represent would preferably be indicated. The boxes may also be filled with a shade of grey corresponding to a shade on the scale 48. Thus the occupancy values are represented as shades of grey. In a preferred embodiment, the occupancy values are represented as colours, preferably on a spectrum from yellow to red.” – Examiner’s Note: The occupancy value represents the color transparency value.); 
	and, displaying the target zone with the color transparency in the BIM model (Murray, [0084], “Preferably, each occupancy value is associated with a respective colour. Alternatively, the occupancy values may be divided into separate ranges of occupancy values and each range may be associated with a respective colour. A scale of the colours to which the occupancy values or ranges corresponds is provided. The scale may be logarithmic since tracked persons tend to spend long periods in few places. The heat map is generated on a web page in a web browser. FIG. 6 is an example of a heat map that may be displayed in accordance with the embodiments described above. Colours are replaced with hatched lines for clarity. The heat map includes a grid 40 forming boxes, in which each box represents one of the geographical regions.  – Examiner’s Note: Murray teaches the ability to associate each occupant with a respective color in a geographic region, which represents a zone. Murray further teaches that the heat map may also represent a geographic region. Refer to Fig. 7 for further evidence.).
	Schoner and Murray are each and respectively analogous to the instant application because they are from the same field of endeavor of methods and systems for tracking entities using GPS techniques to provide a 3D visualization. 
	It would have been obvious to one of the ordinary skill in the art before the effective filing date of the instant application to integrate the heat mapping technique of Murray into the design of Schoner to include a technique to visually distinguish personnel or occupants, as well as geographic regions or zones to understand the significance of a large amount of location data quickly and simply (Murray, [0019], “In an embodiment, the method further comprises generating a heat map indicating the geographical regions and providing a visual indication of degree of occupancy of each geographical region, and providing the heat map for display on a display. The heat map facilitates understanding of the past whereabouts of a tracked person by a user. The user can understand the significance of a large amount of location data quickly and simply and familiarise themselves with areas visited by the tracked person and identify patterns.”). 
	The combined teachings of Schoner and Murray does not expressly teach the limitations of “assigning a geometric shape to each person of the set of people, wherein the geometric shape is at least one of a sphere or a cube, to derive a set of assigned geometric shapes, deriving a visual abstraction, related to the correlated data and the zone definition data, scaling the set of assigned geometric shapes to conform to the BIM model, locating the set of assigned geometric shapes in the BIM model based on the correlated data model, converting the assigned color transparency value to an encoded record, converting the encoded record to a color transparency for the target zone, by the BIM modeler, and displaying the visual abstraction as a wire frame model in three dimensions”.
	However, Boggs teaches assigning a geometric shape to each person of the set of people, wherein the geometric shape is at least one of a sphere or a cube, to derive a set of assigned geometric shapes (Boggs, [0140], “Such situational awareness information can include locations of people (indicated by small dots 1515).” – Examiner’s Note: The small dot represents a sphere. Also, refer to Fig. 15 for a visual representation.);
	deriving a visual abstraction, related to the correlated data and the zone definition data (Boggs, [0096], “According to an exemplary embodiment, the REVIT™ series of products, in particular, the REVIT™ Building software system, distributed by Autodesk, Inc. (San Rafael, Calif.) can be used by the 3-D rendering module 120 to create the 3-D virtual model of the structure, and any 3-D virtual component models of which the 3-D virtual structure model can be comprised. REVIT™ Building is a building information modeling (BIM) system that provides a conceptual modeling and design environment that takes any overall building form described by the user and maps it to real-world entities.”  - Examiner’s Note: Also refer to Fig. 15 for a visual representation.);
(Boggs, [0096], “According to an exemplary embodiment, the REVIT™ series of products, in particular, the REVIT™ Building software system, distributed by Autodesk, Inc. (San Rafael, Calif.) can be used by the 3-D rendering module 120 to create the 3-D virtual model of the structure, and any 3-D virtual component models of which the 3-D virtual structure model can be comprised. REVIT™ Building is a building information modeling (BIM) system that provides a conceptual modeling and design environment that takes any overall building form described by the user and maps it to real-world entities.”  - Examiner’s Note: Also refer to Fig. 15 for a visual representation. The small dots which represent spheres are scaled in the BIM simulation model.);
	locating the set of assigned geometric shapes in the BIM model based on the correlated data model (Boggs, [0096], “According to an exemplary embodiment, the REVIT™ series of products, in particular, the REVIT™ Building software system, distributed by Autodesk, Inc. (San Rafael, Calif.) can be used by the 3-D rendering module 120 to create the 3-D virtual model of the structure, and any 3-D virtual component models of which the 3-D virtual structure model can be comprised. REVIT™ Building is a building information modeling (BIM) system that provides a conceptual modeling and design environment that takes any overall building form described by the user and maps it to real-world entities.”  - Examiner’s Note: Also refer to Fig. 15 for a visual representation. The small dots which represent spheres are scaled in the BIM simulation model.);
	converting the assigned color transparency value to an encoded record (Boggs, [0097], “For the exemplary embodiment in which the 3-D rendering module 120 uses REVIT™ Building, FIG. 2 is a flowchart illustrating steps for collecting structural information associated with a structure for use in rendering the 3-D virtual model of the structure using REVIT™ Building, in accordance with an exemplary embodiment of the present invention. In step 202, a determination is made as to whether or not the structural information is in the form of a REVIT™ series (digital) file. If so, then in step 204, the REVIT™ model is generated from or otherwise updated with the structural information contained in the REVIT™ series files.”); 
	converting the encoded record to a color transparency for the target zone, by the BIM modeler (Boggs, [0096], “According to an exemplary embodiment, the REVIT™ series of products, in particular, the REVIT™ Building software system, distributed by Autodesk, Inc. (San Rafael, Calif.) can be used by the 3-D rendering module 120 to create the 3-D virtual model of the structure, and any 3-D virtual component models of which the 3-D virtual structure model can be comprised. REVIT™ Building is a building information modeling (BIM) system that provides a conceptual modeling and design environment that takes any overall building form described by the user and maps it to real-world entities.”);
	displaying the visual abstraction as a wire frame model in three dimensions (Boggs, [0086, “The 3-D virtual component models and the 3-D virtual structure model can comprise any suitable 3-D representation of the given components and/or structure, from simple wire-frame models to more complex and detailed photo-realistic representations (e.g., illustrating textures of materials and the like), depending upon the needs of the users, the intended use of the system 100, and other like factors.”); 
	Schoner, Murray, and Boggs are each and respectively analogous to the instant application because they are from the same field of endeavor of methods and systems for tracking entities using GPS techniques to provide a 3D visualization. 
	It would have been obvious to one of the ordinary skill in the art before the effective filing date of the instant application to integrate the ability to set a geometric shape as a sphere to distinguish objects and saving transparency/occupancy values from Boggs into the combined teachings of Schoner and Murray to view the personnel in a 3D model of a building (Boggs, [0107], “The 3-D rendering module 120 can be configured to render in the 3-D virtual model the locations of and information associated with any and all objects situated in, on or around the structure, including people or other personnel located at the structure. In such a way, the movements of individuals in and around the structure can be updated, tracked and monitored. For example, each person can be an object with associated attributes (e.g., name, agency association, such as fireman or policeman, GPS coordinates and other like information).”);
Conclusion
	Claims 1-22 have been rejected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER PHAM whose telephone number is (571) 272- 1512. The examiner can normally be reached on Monday-Friday from 8:00 AM to 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kamini Shah, can be reached on 571-272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal.
	Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Examiner interviews are available via telephone, in-

/P.T.P./
Examiner, Art Unit 2127
03/26/2021
/SAIF A ALHIJA/Primary Examiner, Art Unit 2128